Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 15 (independent Claims 1, 14, and 15, and their dependent Claims) are allowed.  The examiner has considered the IDS of 03-09-2021 submitted with the QPIDS and it does not affect the allowability of the claims.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ishida (JP 2018-007828 A) and Tamaki (JP 2016-189999) (FR, 09-09-2019, pages 2 to 6).  Ishida pertains to switching game modes while wearing a head-mounted display.  Tamaki pertains to timing the motions of such an HMD.  Amended Claim 1 recites a game processing system for processing a game that provides interaction between a player of the game and a virtual character, the system having one or more computer processors and a storage that stores action data for specifying one or more actions of the virtual character, the game includes a first mode in which the game progresses in accordance with an input from an information processing device unattached to a head of the player and a second mode in which the game progresses in accordance with detection information obtained by a head mounted display, including the information processing device, attached to a head of the player, the one or more computer processors configured to, inter alia, determine an action of the player performed toward the virtual character based on the input obtained from the information processing device unattached to the head of the player; cause the virtual character to interact with the player based on the action of the player; perform a switch process for switching from the first mode to the second mode when it is determined that a switch mode selection is made by the player; determine an additional action of the player performed toward the virtual character based on the detection information obtained by the head mounted display attached to the head of the player; cause the virtual character to perform a first action based on the additional action of the player and first action data .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715